BAILEY, J.
This is not a situation where the wife claims that she has contributed to the purchase price of property owned jointly by her husband and herself out of the savings from money given her by her husband for family expenses, but in this case the wife worked independently of her husband and contributed money which she herself had earned. I think that the plaintiff has failed to make out a case of resulting trust, even if the marriage between the parties should be void. And I may add that the evidence on that point is not entirely satisfactory.